641 F. Supp. 1141 (1986)
Michael Alan CROOKER, Plaintiff,
v.
UNITED STATES MARSHALS SERVICE, Defendant.
Civ. A. No. 86-0810.
United States District Court, District of Columbia.
July 31, 1986.
*1142 Michael Alan Crooker, pro se.
Patricia D. Carter, Asst. U.S. Atty., Washington, D.C., for defendant.

MEMORANDUM OPINION
THOMAS F. HOGAN, District Judge.
Michael Alan Crooker is a pro se plaintiff who is currently incarcerated at the federal penitentiary in Petersburg, Virginia. Under the Freedom of Information Act ("FOIA"), 5 U.S.C. § 552, Crooker seeks an order directing defendant United States Marshals Service to produce agency records maintained by the Service in his name. The matter is before the Court on defendant's unopposed motion to dismiss, pursuant to Rules 12(b)(1) and 12(b)(6) of the Federal Rules of Civil Procedure. In consideration of the entire record in this case, the Court shall grant defendant's motion to dismiss with prejudice.

DISCUSSION
The Court has conducted an exhaustive survey of federal court dockets to determine the number of FOIA and/or Privacy Act (5 U.S.C. § 552a) suits filed historically by plaintiff. This survey reveals that Crooker has become somewhat of an expert in FOIA/Privacy Act litigation. Since 1978, Crooker has filed at least sixty such actions.[1]See infra, Tables A-F.
On March 24, 1983, defendant in the present FOIA action received a letter from the plaintiff, which requested any records that were maintained by the defendant in his name. The Service construed Crooker's letter as a Privacy Act request, pursuant to 5 U.S.C. § 552a. The Service had a significant backlog of prior requests, and responded to such requests in the order in which they were received. Crooker v. United States Marshals Service, 577 F. Supp. 1217 (D.D.C.1983). When the Service responded to plaintiff's request in April of 1983, it made plaintiff aware of its *1143 backlog, but advised him that it had begun to process his request. Id. Dissatisfied with the Service's response, Crooker filed suit in this Court (C.A. No. 83-1648). On October 28, 1983, Judge June Green of this Court granted the Service's motion to dismiss, because Crooker had failed to exhaust administrative remedies. Id. at 1217-18. Dismissal was without prejudice.
Subsequently, Crooker filed in this Court another FOIA case against the Service (C.A. No. 85-2599), alleging that defendant had illegally withheld records maintained in Crooker's name. The Service moved to dismiss, or, in the alternative, for summary judgment, contending that the information sought by plaintiff had been validly withheld under FOIA exemptions (b)(5) ("interagency or intra-agency memorandums or letters") and (b)(7) ("investigatory records compiled for law enforcement purposes"). Crooker failed to oppose the Service's motion. After evaluating the merits of the Service's exemption arguments, Judge Oberdorfer granted the motion in toto, and dismissed the FOIA complaint with prejudice (Order of December 16, 1985).
The res judicata implication of Judge Oberdorfer's order (see also Memorandum Opinion of December 16, 1985) is obvious with respect to the present FOIA action. Moreover, Crooker has failed again to oppose a motion to dismiss filed by the Service.[2] Therefore, after evaluation of the complaint and the merits of defendant's unopposed motion, the Court shall grant the Service's motion, and enter an order dismissing this action with prejudice (again).
Furthermore, given the plethora of FOIA and/or Privacy Act suits filed by plaintiff over the last eight years, which name several agencies as defendants time and time again, see supra note 1 and accompanying text, and the fact that plaintiff fails routinely to oppose motions to dismiss, see, e.g., supra note 2; infra, Tables A-F), it is evident that Crooker's litigation efforts have been for purposes of harassment i.e., not exercised in good faith as required by Fed.R.Civ.P. 11. Accordingly, as a sanction under Rule 11, the Court shall enter an order requiring the plaintiff, when filing any further FOIA and/or Privacy Act complaints in this Court that name any of the aforementioned agencies as defendants, to attach thereto a memorandum of law stating why the doctrine of res judicata does not bar the intended suit (i.e., a memorandum showing that the FOIA or Privacy Act request has not been previously ruled upon by a district court).


                      TABLE OF CONTENTS
                                                                       PAGE
A. TABLE OF AGENCY CASES .............................        1144
B. UNREPORTED CASES: DISTRICT OF COLUMBIA CIRCUIT ....   1144-1148
C. REPORTED CASES: DISTRICT OF COLUMBIA CIRCUIT ......   1148-1150
D. REPORTED CASES: FIRST AND SECOND CIRCUITS .........   1150-1151
E. UNREPORTED CASES: FIRST AND SECOND CIRCUITS .......        1152
F. INFORMATION REQUESTED FROM UNITED STATES ATTORNEY'S
   OFFICES ...........................................        1153



*1144
                                           A. TABLE OF AGENCY CASES
                                                                                                        Cases filed in the
                                       Number of Cases filed in the   Number of Cases Appealed in the   1st and 2nd Circuit
    AGENCY                            D.C. Circuit naming agency    D.C. Circuit naming agency       naming agency[*]
United States Department of Justice                 10                             2                          13
United States Department of Treasury
Bureau of Alcohol, Tobacco and Fire-arms             8                             4                           2
Federal Bureau of Prisons                            5                             1                           1
United States Marshal's Service                      3                                                         2
Drug Enforcement Administration                      2                             1                           7
Federal Bureau of Investigation                      3                             1                           2
United States Parole Commission                      2
United States Secret Service                         2
Central Intelligence Agency                          2                                                         1
Office of the Pardon Attorney                        1
United States Postal Service                         1
Department of the Army                               1
United States Department of State                    1                             1
Internal Revenue Service                             1                             1
Office of the Attorney General                       1
Office of the Solicitor General                      1                                                         1



                             B. UNREPORTED CASES: DISTRICT OF COLUMBIA CIRCUIT
    CASE                            AGENCY                            RECORD SOUGHT/SUBSTANCE OF SUIT                            DISPOSITION
 1) Crooker v. Drug                 Drug Enforcement                  Crooker sought a copy of the "Clandestine Laboratory       Crooker filed a motion to
    Enforcement                     Agency (DEA)                      Guide" in November, 1985. DEA acknowledged                 dismiss two weeks after
    Agency C.A. No.                                                   the request, but Crooker had not received                  filing a suit.
    86-0351                                                           the guide at the time he filed suit in February,
                                                                      1986.
 2) Crooker v. United               U.S. Parole Commission            Crooker sought records maintained under his name           Defendant's motion to
    States Parole                                                     including those surrounding his National Parole            dismiss was granted in
    Commission, C.A.                                                  Appeal in August, 1985. The request was acknowledged       that no documents had
    No. 86-0352                                                       in October 1985. Fifty-seven pages of                      been withheld improperly.
                                                                      documents were released to Crooker by the Parole
                                                                      Commission in February, 1986. The remaining
                                                                      documents were exempt from disclosure pursuant
                                                                      to 5 U.S.C. § 552(b)(2) and § 552(b)(5).
 3) Crooker v. Federal              Federal Bureau of Investigations  Crooker requested an updated copy of the FBI index         J. Hogan granted unopposed
    Bureau of Investigation,        (FBI)                             in December, 1985.                                         motion to dismiss
    C.A.                                                                                                                         June 30, 1986.
    No. 86-0516
 4) Crooker v. Federal              Federal Bureau of                 In December, 1985, Crooker requested statistical           The case is pending before
    Bureau of Prisons               Prisons                           data requiring population by region and institution,       J. Hogan
    Civil Action                                                      the number of murders and violent crimes which
    No. 86-0510                                                       have occurred in federal prisons institutions during
                                                                      the past 10 years, and a report on the murder of
                                                                      two corrections officers at Marion Prison in October,
                                                                      1983
 5) Crooker v. United               U.S. Marshals Service             Crooker requested records maintained under his             Case before the Court;
    States Marshals                                                   name in January, 1986                                      J. Hogan granted unopposed
    Service C.A. No.                                                                                                             motion to dismiss
    86-0810
 6) Crooker v. Federal              Federal Bureau of                 Crooker requested agency records concerning contracts      The case is pending before
    Bureau of Prisons               Prisons                           between FCI Danbury and two corporations                   J. Hogan.
    Civ.A. No.                                                        in January 1986. In his suit, Crooker contends
    86-0811                                                           that the agency complies with FOIA requests only
                                                                      after being sued.



*1145
 7) Crooker v. Bureau               Bureau of Alcohol, Tobacco        Crooker requested records surrounding his arrest           Judge Oberdorfer dismissed
    of Alcohol, Tobacco             and Firearms                      on explosive charges, along with other unnamed             the suit as being
    and Firearms                    (BATF)                            records in October 1984. In December 1984,                 frivolous pursuant to 28
    C.A. No. 85-1793                                                  BATF denied Crooker's request. Crooker appealed            U.S.C. § 1915(d) in that
                                                                      and BATF denied the appeal in January 1985.                it was identical to the
                                                                      Crooker filed suit.                                        complaint filed against
                                                                                                                                 BATF in Civil Action
                                                                                                                                 No. 85-0615
 8) Crooker v. Bureau               Bureau of Alcohol, Tobacco        Crooker requested documents maintained under his           The district court granted
    of Alcohol, Tobacco             and Firearms                      name by BATF. Crooker's request was denied in              defendant's motion
    and Firearms                    (BATF)                            reliance to Exception 7(A), in that there was an           for summary judgment
    C.A. No. 85-0615                                                  ongoing investigation and all the requested documents      and dismissed the case.
    Ct.App. No. 85-5930                                               were investigatory records, the release of                 On appeal the court vacated
                                                                      which would interfere with the investigation               the summary judgment
                                                                                                                                 and remanded the
                                                                                                                                 case with instructions to
                                                                                                                                 view the requested documents
                                                                                                                                 individually to determine
                                                                                                                                 whether Exemption
                                                                                                                                 7(A) applied rather
                                                                                                                                 than invoking the exemption
                                                                                                                                 with a blanket justification
                                                                                                                                 that the documents
                                                                                                                                 were contained in
                                                                                                                                 an investigatory file.
 9) Crooker v. United               U.S. Secret Service               Crooker sought records maintained under his name           Judge Oberdorfer granted
    States Secret Service                                             compiled since January 1, 1984. Crooker's appeal           defendant's motion
    Civ.A. No.                                                        from the denial of his request was denied.                 for summary judgment
    85-1967                                                           Crooker filed suit. The Secret Service had released        and ruled that the failure
                                                                      some documents but withheld other documents                to disclose the requested
                                                                      invoking exemptions under 5 U.S.C.                         information was
                                                                      § 552(b)(2), (b)(3), (b)(5), (b)(7), (b)(7)(C), and   warranted under the
                                                                      (b)(7)(E).                                                 FOIA exemptions.
10) Crooker v. United               U.S. Parole Commission            In September 1984, Crooker requested records               Crooker's agency appeal
    States Parole                                                     surrounding his parole revocation. Crooker's suit          was not denied, and upon
    Commission,                                                       alleged that his appeal of the denial of his request       motion, defendant
    Civ.A. No. 85-2248                                                was denied.                                                was granted a stay
    Ct.App. No.                                                                                                                  pending the agency's decision
    86-5153                                                                                                                      concerning
                                                                                                                                 Crooker's appeal. On
                                                                                                                                 appeal the Parole Commission
                                                                                                                                 affirmed the decision
                                                                                                                                 to withhold certain
                                                                                                                                 information pursuant to
                                                                                                                                 5 U.S.C. § 552(b)(5),
                                                                                                                                 (7)(C) and (7)(D). Judge
                                                                                                                                 Oberdorfer granted defendant's
                                                                                                                                 motion to file
                                                                                                                                 an affidavit and attachment
                                                                                                                                 in camera and
                                                                                                                                 thereafter granted defendant's
                                                                                                                                 motion to dismiss.
                                                                                                                                 Crooker filed a motion to
                                                                                                                                 vacate or modify the dismissal
                                                                                                                                 order and a motion
                                                                                                                                 for attorney's fees.
                                                                                                                                 Both motions were denied.
                                                                                                                                 Crooker then filed
                                                                                                                                 a Motion for Clarification.
                                                                                                                                 Since all the information
                                                                                                                                 requested by
                                                                                                                                 Crooker had been released
                                                                                                                                 during the course
                                                                                                                                 of litigation, Crooker's
                                                                                                                                 Motion for Clarification
                                                                                                                                 was denied as being
                                                                                                                                 moot. Crooker has appealed
                                                                                                                                 the orders granting
                                                                                                                                 defendant's motions
                                                                                                                                 for enlargement of time
                                                                                                                                 in response to plaintiff's
                                                                                                                                 motion for clarification,
                                                                                                                                 dated March 6, and



*1146
                                                                                                                                 March 12, 1986, and the
                                                                                                                                 order denying plaintiff's
                                                                                                                                 Motion for Clarification,
                                                                                                                                 dated March 27, 1986.
                                                                                                                                 The Court of Appeals ordered
                                                                                                                                 Crooker on May 7,
                                                                                                                                 1986, to show cause why
                                                                                                                                 his appeal should not be
                                                                                                                                 dismissed since his docketing
                                                                                                                                 statement has not
                                                                                                                                 been filed.
11) Crooker v. United               U.S. Postal Service               Crooker requested certain criminal records concerning      Judge Oberdorfer granted
    States Postal Service                                             himself. The agency informed Crooker that                  the defendant's motion
    C.A. No. 85-2427                                                  search and duplication costs would have to be              for summary judgment
                                                                      paid. Crooker's request for a waiver of the fee            and dismissed the
                                                                      was denied. Crooker's agency appeal regarding              suit noting that denial of
                                                                      the fee waiver was also denied. Crooker then               the fee waiver was not
                                                                      filed suit.                                                arbitrary or capricious.
                                                                                                                                 Crooker's motion to reconsider
                                                                                                                                 was denied.
12) Crooker v. Central              Central Intelligence              Crooker sought agency records concerning himself.          Judge Oberdorfer granted
    Intelligence                    Agency (CIA)                      After a thorough search, the CIA determined that           defendant's motion
    Agency C.A. No.                                                   the documents in their possession were exempt              for summary judgment,
    85-2437                                                           from disclosure under FOIA exceptions (b)(3) and           which Crooker never opposed,
                                                                      (b)(5). The remaining documents requested by               and dismissed the
                                                                      Crooker originated in other agencies and the CIA           case. In a letter dated
                                                                      referred Crooker's request to those agencies.              two days before Judge
                                                                      Segregable portions of the CIA documents were              Oberdorfer's decision,
                                                                      released to Crooker.                                       Crooker requested dismissal
                                                                                                                                 of his suit.
13) Crooker v. United               U.S. Marshals Service             Crooker sought records maintained by the agency            Judge Oberdorfer granted
    States Marshals                                                   under his name including records regarding his arrest      defendant's motion
    Service C.A. No.                                                  and treatment by the U.S. Marshals Service                 for summary judgment
    85-2599                                                           and all records related to his subsequent tort             and dismissed the case.
                                                                      claim and suit. Crooker's request was denied in
                                                                      part because the requested records were prepared
                                                                      in connection with litigation, and thus, were protected
                                                                      from disclosure under FOIA exemption 5
                                                                      and Exemption d(5) of the Privacy Act. The documents
                                                                      released to Crooker were excised pursuant
                                                                      to 5 U.S.C. (b)(7)(C).
14) Crooker v. Bureau               Bureau of Alcohol, Tobacco        Crooker requested records pertaining to a substance        Judge Oberdorfer granted
    of Alcohol, Tobacco             and Firearms                      called thermite. He also requested a fee                   defendant's motion
    and Firearms                    (BATF)                            waiver which was denied. Crooker's appeal regarding        for summary judgment
    C.A. No. 85-2600                                                  the fee waiver was also denied.                            and dismissed the case.
    Ct. Appeals No.                                                                                                              Crooker was ordered on
    86-5044                                                                                                                      April 7, 1986, to show
                                                                                                                                 cause why his appeal
                                                                                                                                 should not be dismissed
                                                                                                                                 since his docketing statement
                                                                                                                                 has not been filed.
15) Crooker v. Civil                Department of Justice             Crooker sought copies of all records maintained            Crooker consented to defendant's
    Rights Division of              (DOJ)                             under his name. The DOJ's response requesting              motion to dismiss,
    the Department                                                    Crooker to satisfy the provisions of the Privacy           pending further administrative
    of Justice C.A.                                                   Act so that his request could be processed was returned    processing
    No. 85-3787                                                       by the U.S. Postal Service marked "Unclaimed,              of his FOIA request.
                                                                      Returned to Sender".                                       The case was dismissed
                                                                                                                                 without prejudice.
16) Crooker v. Drug                 Drug Enforcement Administration   Crooker sought records maintained under his                Judge Green ruled that
    Enforcement Administration      (DEA)                             name. DEA notified Crooker that it had no                  since the DEA had conducted
    C.A.                                                              records which were responsive to his request.              two detailed
    No. 83-1718                                                       Crooker then filed suit.                                   searches for the requested
    (D.D.C.1984)                                                                                                                 records, the agency's
                                                                                                                                 inability to find any requested
                                                                                                                                 records could
                                                                                                                                 not be doubted. Once
                                                                                                                                 the agency had complied
                                                                                                                                 with the FOIA request,
                                                                                                                                 the case was moot.
                                                                                                                                 Judge Green granted defendant's
                                                                                                                                 motion for
                                                                                                                                 summary judgment and
                                                                                                                                 dismissed the case.



*1147
17) Crooker v. Federal              Federal Bureau of                 Crooker sought a copy of his presentence report            Judge Green ruled that
    Bureau of Prisons               Prisons, United States            in August 1980. Crooker had sought the same                the doctrine of res judicata
    C.A. No. 83-2845                Department of Justice             presentence report in Crooker v. Office of the Pardon      applied to the case
    Ct. of Appeals                                                    Attorney, 614 F.2d (2nd Cir.1980) and in                   and granted defendant's
    No. 84-5288                                                       Crooker v. U.S. Parole Commission, 730 F.2d 1              motion to dismiss. On
    (D.C.Cir. Jan. 15,                                                (1st Cir.1984); Crooker was unsuccessful in both           appeal the court dismissed
    1986)                                                             attempts.                                                  the case as being
                                                                                                                                 moot in that Crooker
                                                                                                                                 had already received the
                                                                                                                                 presentence report as the
                                                                                                                                 result of his suit filed
                                                                                                                                 against the Parole Commission.
                                                                                                                                 See 760 F.2d 1
                                                                                                                                 (1st Cir.1985).
18) Crooker v. Internal             Internal Revenue Service          Crooker sought copies of law enforcement records           The District Court granted
    Revenue Service                 (IRS)                             maintained under his name and all records surrounding      defendant's motion
    C.A. No. 83-2506                                                  the investigation of his tax returns for                   for summary judgment
    Ct.App. No.                                                       the three preceding years. IRS released 14 documents       and ruled that the requested
    84-5892                                                           in full and 19 in part. Crooker filed suit to              documents were
                                                                      compel the release of the remaining documents.             exempt from disclosure
                                                                      Thereafter, IRS released 8 additional documents            pursuant to FOIA exemptions
                                                                      with portions deleted. Six of the eight documents          (b)(2), (b)(3),
                                                                      had been released in part previously.                      and (b)(7)(C). Crooker's
                                                                                                                                 motion for attorney's
                                                                                                                                 fees was denied since
                                                                                                                                 Crooker had not substantially
                                                                                                                                 prevailed in his
                                                                                                                                 suit. The Court of Appeals
                                                                                                                                 affirmed the District
                                                                                                                                 Court's ruling in regard
                                                                                                                                 to the denial of
                                                                                                                                 attorney's fees.
19) Crooker v. Standish             Office of the Pardon              Crooker requested the disclosure of documents              Crooker's petition was
    C.A. No. 80-0611                Attorney U.S. Dept. of            which were to be relied upon in connection with            dismissed noting that
                                    Justice (DOJ)                     his petition for executive clemency to the President.      depositions would be
                                                                      Standish, the U.S. Pardon Attorney, denied                 available after suit was
                                                                      Crooker's request. Crooker filed a petition to take        filed.
                                                                      depositions.
20) Crooker v. Office               Office of the Deputy              Crooker sought records maintained under his name           Judge Green granted
    of the Deputy Attorney          Attorney General                  by DAG. DAG notified Crooker that no records               summary judgment for
    General, et                     (DAG) U.S. Dept. of               existed at DAG, but that records located in the office     the defendant, noting
    al., C.A. No. 80-1404           Justice                           of the Associate Attorney General could be                 that no records had been
    1404                                                              obtained upon payment of the copying fee of                withheld and that
                                                                      $13.90. Crooker's request for a fee waiver was             Crooker was not entitled
                                                                      denied.                                                    to a fee waiver for the
                                                                                                                                 records maintained in the
                                                                                                                                 Office of the Associate
                                                                                                                                 Attorney General.
21) Crooker v. Bureau               Bureau of Alcohol, Tobacco        Crooker sought records that had surfaced during            The documents that were
    of Alcohol, Tobacco             and Firearms                      his suit filed in Massachusetts against the Department     subjected to the stipulated
    and Firearms,                   (BATF), U.S. Dept. of             of Justice. The bulk of the records had                    dismissal were barred
    et al., C.A. No.                Treasury                          been the subject of a stipulated dismissal with            from the suit being that
    80-1405                                                           prejudice in Crooker v. Department of Treasury             the previous dismissal
                                                                      and Bureau of Alcohol, Tobacco and Firearms,               was a final judgment.
                                                                      C.A. No. 79-2008, but six documents were released          The deleted portions
                                                                      leased to Crooker in deleted form. Two additional          were found to be exempt
                                                                      documents could not be located.                            pursuant to FOIA exemption
                                                                                                                                 (7)(C). Since the
                                                                                                                                 BATF could not locate
                                                                                                                                 the remaining two documents,
                                                                                                                                 the court ruled
                                                                                                                                 that the records were
                                                                                                                                 not being improperly
                                                                                                                                 withheld. Defendants'
                                                                                                                                 motion for summary
                                                                                                                                 judgment was granted.
                                                                                                                                 the court further ruled
                                                                                                                                 that Crooker was not entitled
                                                                                                                                 to attorney's fees
                                                                                                                                 since he had not substantially
                                                                                                                                 prevailed in his
                                                                                                                                 suit.



*1148
22) Crooker v. United               U.S. Dept. of Treasury,           Crooker requested copies of photographs of agency          Judge Hart dismissed
    States Dept. of                 Bureau of Alcohol, Tobacco        employees from BATF. Following the denial of               the suit noting that
    Treasury C.A. No.               and Firearms                      his administrative appeal, Crooker filed suit.             Crooker was not entitled
    80-1406                         (BATF)                                                                                       to photographs of Treasury
                                                                                                                                 employees.
23) Crooker v. Federal              Federal Bureau of Investigation   Crooker requested records maintained under his             Judge Hart dismissed
    Bureau of Investigations,       (FBI), U.S.                       name from FBI field offices in Boston and New              the suit noting that
    et                              Dept. of Justice                  Haven, Connecticut. The FBI requested a copying            Crooker could pay $9.40.
    al., C.A. No. 80-1408                                             fee of $9.40. Crooker refused to pay.
    1407
24) Crooker v. Office               Office of the Solicitor           Crooker requested copies of all documents maintained       Judge Hart dismissed
    of the Solicitor                General, U.S. Dept. of            under his name in connection with 6 specific               the suit without
    General, et al.,                Justice                           cases in which adverse judgments were entered              prejudice to allow
    C.A.A. No. 80-1408                                                against the United States.                                 Crooker to amend his request
                                                                                                                                 for documents by
                                                                                                                                 setting forth the names
                                                                                                                                 and numbers of the
                                                                                                                                 cases.
25) Crooker v. United               United States Bureau              Crooker sought copies of four administrative remedy        Judge Hart dismissed
    States Bureau of                of Prisons, U.S. Dept.            abstracts from the Bureau of Prisons. The                  the suit under 28 U.S.C.
    Prisons, et al.,                of Justice                        Bureau requested copying fees. Crooker's request           1915(d), noting that
    C.A. No. 80-1409                                                  for a fee waiver was denied. Crooker lost his              Crooker had not indicated
                                                                      administrative appeal and filed suit.                      he could not pay the
                                                                                                                                 fee and that Crooker
                                                                                                                                 was "engaged in harassment,"
                                                                                                                                 citing civil action
                                                                                                                                 numbers: 78-1820, 78-1867,
                                                                                                                                 79-2560, 79-3336,
                                                                                                                                 80-0081, 80-0611, 80-1404,
                                                                                                                                 80-1405, 80-1406,
                                                                                                                                 80-1407, and 80-1408.
26) Crooker v. United               U.S. Dept. of Justice             Crooker requested documents maintained under his           Crooker's motion for attorney's
    States Department               (DOJ), Civil Division             name from the Civil Division and the FBI. Some             fees in his action
    of Justice, et al.,             DOJ, Criminal Division            of the requested documents were withheld and               against the Civil Division
    Civ.A. No. 78-1820              DOJ, Identification Division      Crooker filed an administrative appeal. Having received    of the DOJ and
    Ct.App. No.                     of the Federal                    no response on his appeal. Crooker filed                   the Identification Division
    80-1005                         Bureau of Investigation           suit. All documents relevant to Crooker's request          of the FBI was
                                    (FBI), Los Angeles                were released and Crooker did not contest any exemptions   granted, but denied in
                                    Field Office of the               which were asserted. Crooker moved for                     regard to the Criminal
                                    FBI. Additional agencies          attorney's fees, noting that it took 13 months for         Division of the DOJ and
                                    involved in                       his FOIA request to be completed.                          the Los Angeles Field
                                    processing the FOIA                                                                          Office of the FBI. However,
                                    request: Executive Office                                                                    the award was limited
                                    for the United                                                                               to $38.75 since
                                    States Attorney, U.S.                                                                        Crooker had no overhead
                                    Marshals Service, and                                                                        and was being supported
                                    the Drug Enforcement                                                                         at the public expense.
                                    Administration (DEA).                                                                        Crooker's motion to dismiss
                                                                                                                                 was also granted.
                                                                                                                                 Crooker's motion to reconsider
                                                                                                                                 the award of attorney's
                                                                                                                                 fees was denied.
                                                                                                                                 Defendants appealed and
                                                                                                                                 Crooker filed a cross-appeal.
                                                                                                                                 The appeal was
                                                                                                                                 dismissed.
                          C. REPORTED CASES: DISTRICT OF COLUMBIA CIRCUIT
    CASE                            AGENCY                            RECORD SOUGHT/SUBSTANCE OF SUIT                            DISPOSITION
 1) Crooker v. Bureau               Bureau of Alcohol, Tobacco        see 670 F.2d 1051                                          Rehearing granted: see
    of Alcohol, Tobacco             and Firearms                                                                                 670 F.2d 1051
    and Firearms                    (BATF)
    Civ.A. No. 79-2560
    635 F.2d 887
    (D.C.Cir.1980)
1A) Crooker v. Bureau               Bureau of Alcohol, Tobacco        Crooker sought a copy of the BATF manual entitled          The District Court granted
    of Alcohol,                     and Firearms                      "Surveillance of Premises, Vehicles and Persons            the Government's motion
    and Firearms                    (BATF)                            New Agent Training." BATF originally denied    for summary judgment
    Civ.A. No.                                                        Crooker's request in its entirety, but                     deciding that the
    79-2560 670 F.2d                                                  following an administrative appeal, the Director of        material was protected
    1051                                                              BATF released portions of the manual except for            from disclosure under
    (D.C.Cir.1981)                                                    the portions which "would benefit those attempt-           Exemption 2. On appeal



*1149
                                                                      ing to violate the law and avoid detection." Id. at        the Court decided without
                                                                      1053-54. Crooker filed a FOIA suit for the release         argument that the
                                                                      of the entire manual.                                      withheld portions of the
                                                                                                                                 manual were not protected
                                                                                                                                 by Exemption 2.
                                                                                                                                 However, the majority of
                                                                                                                                 the full court of appeals
                                                                                                                                 voted to vacate the panel
                                                                                                                                 decision and rehear the
                                                                                                                                 case en banc. Upon rehearing
                                                                                                                                 the Court affirmed
                                                                                                                                 the District
                                                                                                                                 Court's decision that the
                                                                                                                                 portions of the manual
                                                                                                                                 sought were protected
                                                                                                                                 from disclosure by Exemption
                                                                                                                                 2.
 2) Crooker v. United               U.S. Dept. of Treasury,           Crooker submitted a FOIA request for the BATF              The District Court granted
    States Department               Bureau of Alcohol, Tobacco        manual entitled "Conspiracy" on September 26,              Crooker's Motion to
    of Treasury                     and Firearms                      1978. The BATF did not reply until January 15,             dismiss but denied his
    Civ.A. No. 80-0081              (BATF)                            1979, when it informed Crooker that his request            motion for attorney's
    663 F.2d 140                                                      was under review. In March 1979 BATF determined            fees and costs, finding
    (D.C.Cir.1980)                                                    that the manual could be released but a                    that Crooker had not
                                                                      copy of the ruling was not sent to Crooker.                substantially prevailed in
                                                                      Crooker requested the manual again in April 1979           his suit. On appeal the
                                                                      and August 1979 but received no response.                  Court ruled that Crooker
                                                                      Crooker filed suit in January 1980. The Agency             had substantially prevailed
                                                                      sent the manual to Crooker in February 1980.               but remanded the
                                                                                                                                 case for further determination
                                                                                                                                 whether Crooker
                                                                                                                                 was entitled to pro se
                                                                                                                                 attorney's fees.
 3) Crooker v. United               State Department                  Crooker made a FOIA request to the State Department        Judge Green ruled that
    States Department                                                 for FBI files maintained under his name.                   the State Department
    of State, C.A. No.                                                After receiving no response, Crooker filed suit on         was not required to release
    78-1867                                                           October 6, 1978. On October 5, 1978, the State             the requested documents
    (D.D.C.1979) 498                                                  Department notified Crooker that his request had           since the FBI had
    F.Supp. 210. Affirmed                                             been referred to the FBI as the result of his earlier      already released them.
    in 628                                                            January 1977 request and that the documents                Judge Green denied
    F.2d 9                                                            had been released to him by the FBI on April 17,           Crooker's motion for
    (D.C.Cir.1980)                                                    1977.                                                      summary judgment. His
                                                                                                                                 application for attorney's
                                                                                                                                 fees was denied since
                                                                                                                                 Crooker had not substantially
                                                                                                                                 prevailed in his
                                                                                                                                 suit. The Court of Appeals
                                                                                                                                 affirmed the decision.
 4) Crooker v. Civil                Civil Division of the             Crooker requested various documents pertaining to          Since all of the records,
    Division of the                 U.S. Department of                himself.                                                   files and documents requested
    United States Department        Justice                                                                                      had been produced,
    of Justice                                                                                                                   the action had become
    C.A. No. 83-2350,                                                                                                            moot and the case
    577 F.Supp.                                                                                                                  was dismissed.
    1212 (D.D.C.1983)
 5) Crooker v. Central              Central Intelligence              Crooker requested records concerning himself and           Dismissed on the
    Intelligence                    Agency (CIA)                      records concerning the testing of the toxin, ricin.        grounds that Crooker
    Agency C.A. No.                                                   Crooker later withdrew his request for records             had not exhausted the
    83-1717, 577                                                      concerning himself. The CIA requested a commitment         available administrative
    F.Supp. 1225                                                      from Crooker to pay for processing fees.                   remedies.
    (D.D.C.1983)                                                      Crooker requested a waiver of the copying fees.
 6) Crooker v. United               U.S. Marshals Service             Crooker requested any records maintained under             Since the Marshals Service
    States Marshals                                                   his name.                                                  was searching for
    Service C.A. No.                                                                                                             Crooker's records and
    83-1648, 577                                                                                                                 had notified Crooker that
    F.Supp. 1217                                                                                                                 his request would be
    (D.D.C.1983)                                                                                                                 complied with, but that
    Ct.App. No. 83-2205                                                                                                          it was delayed by a
                                                                                                                                 backlog of requests, and
                                                                                                                                 since Crooker had failed
                                                                                                                                 to exhaust the available
                                                                                                                                 administrative remedies,



*1150
                                                                                                                                 the case was dismissed.
                                                                                                                                 Crooker's appeal was dismissed
                                                                                                                                 also.
 7) Crooker v. United               U.S. Secret Service               Crooker requested all documents, photos, files or          Since the agency was
    States Secret Service,                                            records that were maintained under his name.               willing to comply with
    C.A. No. 83-2101,                                                 The Secret Service notified Crooker that they              the request and since
    577 F.Supp.                                                       would comply with his request, but that payment            Crooker had not exhausted
    1218 (D.D.C.1983)                                                 for the materials from a previous request would            available administrative
    Ct.App. No. 83-2204                                               have to be received before the second request              remedies, the court
                                                                      would be processed. Crooker did not pay the fee            lacked subject matter jurisdiction
                                                                      and the agency did not process his request.                and the case
                                                                                                                                 was, therefore, dismissed.
                                                                                                                                 Crooker's appeal
                                                                                                                                 was dismissed also.
 8) Crooker v. Department           Department of the Army            Crooker requested documents surrounding the testing        The denial of the fee
    of the                                                            of the toxin, ricin, which allegedly was performed         waiver was appropriate
    Army C.A. No.                                                     by the Department of the Army for Massachusetts            since furnishing the information
    83-2349, 577                                                      law enforcement agencies. The Army                         would not primarily
    F.Supp. 1220                                                      requested payment before the materials would be            benefit the general
    (D.D.C.1983)                                                      processed since Crooker had outstanding payments           public. Since Crooker
    Ct.App. No. 84-5089                                               for previous FOIA requests with the Bureau of              indicated that he would
                                                                      Alcohol, Tobacco and Firearms. Crooker requested           not pay for the costs incurred
                                                                      a waiver of fees which was denied.                         in processing his
                                                                                                                                 FOIA request, the Army
                                                                                                                                 had the right to demand
                                                                                                                                 payment prior to processing
                                                                                                                                 the information. Defendant's
                                                                                                                                 motion for
                                                                                                                                 summary judgment was
                                                                                                                                 granted and the case
                                                                                                                                 was dismissed.
                                                                                                                                 Crooker's appeal was dismissed
                                                                                                                                 as being frivolous.
 9) Crooker v. Bureau               Bureau of Alcohol, Tobacco        Crooker sought any records maintained under his            The court determined
    of Alcohol, Tobacco             and Firearms                      name and for an updated copy of his Treasury               that since the information
    and Firearms                    (BATF)                            Enforcement Communications System (TECS) record            sought was not indexed
    C.A. No. 83-1716,                                                 printout. BATF informed Crooker that no                    under the name of
    577 F. Supp. 1213                                                  new entries had been made since his previous               the requestor, it did not
    (D.D.C.1983)                                                      1982 request. Crooker repeated his request and             fall under the Privacy
    Ct.App. No. 83-2203                                               asked that the search fees and copying costs requested     Act. Thus, Crooker was
                                                                      by the BATF be waived. Crooker also                        not entitled to obtain the
                                                                      asked the agency to look into the records of Stephen       copies free of charge.
                                                                      Crooker and Anton Nelson to see if he was                  His request was limited
                                                                      named in their files. The BATF denied Crooker's            to FOIA where there are
                                                                      request for a fee waiver since the information             search and duplication
                                                                      sought would not benefit the general public.               fees. Since there were
                                                                      Crooker's appeal to the agency for a fee waiver            no meaningful allegations
                                                                      was denied. He did receive an updated TECS.                of public interest, a
                                                                                                                                 waiver of fees was not
                                                                                                                                 warranted. Crooker's remaining
                                                                                                                                 requests were
                                                                                                                                 moot. The court granted
                                                                                                                                 summary judgment for
                                                                                                                                 the defendant and dismissed
                                                                                                                                 the case.
                                                                                                                                 Crooker's appeal was dismissed
                                                                                                                                 also.
10) Crooker v. Federal              Federal Bureau of                 Crooker sought any photos, files or records maintained     Defendant's motion to
    Bureau of Prisons               Prisons, United States            under his name. The Bureau of Prisons replied              dismiss was granted
    C.A. No. 83-2505,               Department of Justice             that Crooker's request would take 60-90                    since the Bureau had
    579 F.Supp.                                                       days to process and that the delay was caused because      substantially complied
    309 (D.D.C.1984)                                                  the request had to be transferred to the                   with Crooker's request
    Ct.App. No. 84-5131                                               Northeast Regional Office. When Crooker did not            and since Crooker had
                                                                      receive the records immediately he filed suit. The         not exhausted his administrative
                                                                      delay in processing Crooker's request was caused           remedies in regard
                                                                      by problems in locating the records and due to a           to the deleted portions.
                                                                      backlog of requests, but Crooker finally received          Since Crooker had
                                                                      the records he sought. Certain portions of the             not substantially prevailed
                                                                      records Crooker received were deleted. Crooker             in his suit, his request
                                                                      continued to seek the deleted portions and pro se          for attorney's fees
                                                                      attorney's fees.                                           was denied. The Court
                                                                                                                                 of Appeals affirmed the
                                                                                                                                 decision.



*1151
                                                      D. REPORTED CASES: FIRST AND SECOND CIRCUITS
    CASE                            AGENCY                            RECORD SOUGHT/SUBSTANCE OF SUIT                            DISPOSITION
 1) Crooker v. Office               Office of Pardon Attorney,        Crooker sought to review the records connected             Disclosure of the Deputy
    of the Pardon Attorney          Department of                     with this petition for executive clemency filed with       Attorney General's memorandum
    U.S.                            Justice                           the office of the Pardon Attorney. Crooker acted           to the President
    Department of                                                     pro se.                                                    was denied; the
    Justice 614 F.2d                                                                                                             case was remanded for
    825 (2d Cir.1980)                                                                                                            further proceedings to
    C.A. No. 79-2111                                                                                                             determine whether disclosure
                                                                                                                                 of the sentence
                                                                                                                                 computation record, the
                                                                                                                                 Bureau of Prisons progress
                                                                                                                                 report, and the
                                                                                                                                 pre-sentence report was
                                                                                                                                 permissible under FOIA.
                                                                                                                                 On remand the court determined
                                                                                                                                 that the
                                                                                                                                 presentence report was
                                                                                                                                 exempt from FOIA as a
                                                                                                                                 court document.
 2) Crooker v. United                                                 Motion to vacate sentence on grounds that evidence         District court's determination
    States 620 F.2d                                                   of oral threats made by Crooker to probation               that the evidence
    313 (1st Cir.1980)                                                officer was inadmissible under the doctrine of             was admissible since the
    Cert. denied 449                                                  collateral estoppel: Crooker had been acquitted in         United States was not a
    U.S. 857 (1980)                                                   the Massachusetts Superior Court of charges involving      party in the state proceedings
    C.A. No. 80-1095                                                  the oral threats (NOT FOIA).                               was affirmed.
 3) Crooker v. United               Department of Justice             Crooker made a written request for a copy of any           The District Court ruled
    States Department                                                 "charging manuals, rules and guidelines used by            that Crooker was not entitled
    of Justice, 632                                                   the office of the U.S. Attorney for the District of        to attorney's fees
    F.2d 916 (1st Cir.                                                Massachusetts and/or the manner in which prosecutorial     since he acted pro se
    1980) C.A. No.                                                    discretion will be exercised," on April 19,                and he had not "substantially
    80-1109                                                           1979. On May 22, 1979, Crooker filed suit to               prevailed" in his
                                                                      compel disclosure. The documents were released             suit. On appeal the
                                                                      during the course of litigation and Crooker requested      court ruled that Crooker
                                                                      dismissal and attorney's fees.                             had "substantially prevailed"
                                                                                                                                 in his suit for
                                                                                                                                 disclosure of the documents,
                                                                                                                                 but that pro se
                                                                                                                                 attorney's fees were not
                                                                                                                                 authorized under FOIA.
 4) Crooker v. U.S.                 Internal Revenue Service          Crooker filed suit against IRS under FOIA for the          The District Court denied
    Department of                   (IRS)                             release of documents relating to an investigation          Crooker's claim for attorney's
    the Treasury 634                                                  of his 1979 income tax return. One month after             fees, despite the
    F.2d 48 (2nd                                                      Crooker filed suit, IRS released the requested documents.  fact that he had substantially
    Cir.1980) C.A. No.                                                Crooker then sought attorney's fees and                    prevailed in his
    80-2087                                                           costs.                                                     suit, because Crooker
                                                                                                                                 had made an inadequate
                                                                                                                                 showing of his interests
                                                                                                                                 in the records and of
                                                                                                                                 any public benefit in
                                                                                                                                 their disclosure. The
                                                                                                                                 Appeals Court affirmed
                                                                                                                                 noting the frequency of
                                                                                                                                 Crooker's FOIA suits
                                                                                                                                 and that FOIA "was not
                                                                                                                                 enacted to create a cottage
                                                                                                                                 industry for federal
                                                                                                                                 prisoners." Id. at 49.
 5) Crooker v. United               U.S. Parole Commission,           Crooker filed suit under FOIA seeking release of           The District Court held
    States Parole                   U.S. Department                   his pre-sentence report and drug detoxification            that the Parole Commission
    Commission, 730                 of Justice                        records.                                                   had properly withheld
    F.2d 1 (1st                                                                                                                  the presentence report
    Cir.1984), 105                                                                                                               and medical records,
    S.Ct. 317. Cert.                                                                                                             but ordered the Commission
    granted, judgment                                                                                                            to furnish Crooker
    vacated and remanded.                                                                                                        with a summary of medical
    760                                                                                                                          records pursuant to
    F.2d 1 (1st                                                                                                                  the Parole Act. The Appeals
    Cir.1985) C.A. No.                                                                                                           Court affirmed
    83-1687                                                                                                                      that the presentence report
                                                                                                                                 was not subject to
                                                                                                                                 disclosure under FOIA,



*1152
                                                                                                                                 but remanded for determination
                                                                                                                                 whether more
                                                                                                                                 medical records could be
                                                                                                                                 released without disclosing
                                                                                                                                 the source of information.
                                                                                                                                 This decision
                                                                                                                                 was vacated and remanded
                                                                                                                                 in 105 S. Ct. 317. On
                                                                                                                                 remand in 760 F.2d 1
                                                                                                                                 the court ordered the release
                                                                                                                                 of the presentence
                                                                                                                                 report.
 6) Crooker v. United               U.S. Parole Commission,           Crooker sought attorney's fees under FOIA based            Attorney's fees were
    States Parole                   U.S. Department                   on the Court's previous decisions that the Parole          awarded for work done
    Commission, 776                 of Justice                        Commission must furnish Crooker with copies of             to secure the release of
    F.2d 366 (1st                                                     his presentence report, 760 F.2d 1 (1st Cir.1985),         the presentence report
    Cir.1985) C.A. No.                                                and certain medical records, 730 F.2d 1 (1st               due to the benefit to the
    83-1687                                                           Cir.1984).                                                 public, but fees were not
                                                                                                                                 awarded for work done
                                                                                                                                 to secure the release of
                                                                                                                                 the medical records.
 7) Crooker v. United               U.S. Department of                Crooker, along with another inmate of the Federal          Summary judgment was
    States Department               Justice, Bureau of                Correctional Institute (FCI) Danbury, Connecticut,         granted for the defendants
    of Justice 497                  Prisons                           and on behalf of "all others similarly situated at         because prison officials
    F.Supp. 500                                                       the [FCI]," sought to enjoin prison officials from         have the power to
    (D.Conn.1980) C.A.                                                routinely and randomly monitoring prisoners' personal      investigate potential
    No. 80-0146                                                       and legal telephone calls.                                 criminal violations in order
                                                                                                                                 to preserve the security
                                                                                                                                 and orderly management
                                                                                                                                 of the
                                                                                                                                 institution. Since procedures
                                                                                                                                 for unmonitored
                                                                                                                                 legal telephone calls had
                                                                                                                                 been put into effect, that
                                                                                                                                 portion of plaintiffs' suit
                                                                                                                                 was moot.
                                                    E. UNREPORTED CASES: FIRST AND SECOND CIRCUITS
    CASE                            AGENCY                            RECORD SOUGHT/SUBSTANCE OF SUIT                            DISPOSITION
 1) Crooker v. Boston               Federal Bureau of Investigation   Crooker sought documents pertaining to himself.            The FOIA exemptions
    Field Office of Investigation,  (FBI), DOJ                        Portions of the documents were released and the            were upheld and summary
    et al.,                                                           remainder were withheld pursuant to FOIA exemptions.       judgment was granted
    C.A. No. 78-608                                                                                                              for defendants.
    (1st Cir.)
 2) Crooker v. Bureau               Boston Field Office of            Crooker sought documents pertaining to himself.            The FOIA exemptions
    of Investigation                the FBI, DOJ                      The documents were withheld pursuant to FOIA               were upheld and summary
    and the Department                                                exemptions. Crooker requested the documents a              judgment was granted
    of Justice,                                                       second time and when his request was denied                for defendants.
    C.A. No. B-79-190                                                 again he filed suit.
    (2nd Cir.)
 3) Crooker v. Department           Miami Field Office of             Crooker sought records pertaining to himself. The          The FOIA exemptions
    of Justice                      the FBI, DOJ                      request also sought information about a third party        were upheld and summary
    C.A. No. B-79-191                                                 which was forwarded to the New York Office.                judgment was granted
    (2nd Cir.)                                                        The records were withheld pursuant to FOIA exemptions.     for defendants.
 4) Crooker v. Department           FBI, DOJ                          Crooker sought the FBI's manual on investigative           The manual was released
    of Justice                                                        instructions.                                              during litigation and the
    C.A. No. B-79-299                                                                                                            case was dismissed.
    (2nd Cir.)
 5) Crooker v. Department           FBI, DOJ                          Crooker sought records pertaining to himself in            The exemptions were upheld
    of Justice                                                        connection with his convictions for mail fraud.            and summary judgment
    C.A. No. D-79-346                                                 The documents were withheld pursuant to FOIA               was granted for
    (2nd Cir.)                                                        exemptions.                                                defendants.
 6) Crooker v. Los                  FBI, DOJ                          Crooker sought records pertaining to himself.              The case was dismissed
    Angeles Field Office                                                                                                         for improper venue.
    of the FBI
    C.A. No. B-80-24



*1153 F. INFORMATION REQUESTED FROM UNITED STATES ATTORNEY'S OFFICES

Information requested from the U.S. Attorney's Office,

Eastern District of Kentucky:
1) 78-24 Crooker v. Boggs, Lilburn, Deputy Director of the United States Secret Service
2) 78-117 Crooker v. Department of Justice, et al.,

Information requested from the U.S. Attorney's Office,

Connecticut District:
1) B 79-59, Crooker v. Department of Justice, et al.,
2) B 79-189, Crooker v. Office of the Pardon Attorney and the Department of Justice
3) B 79-192, Crooker v. Department of Justice
4) B 79-193 Crooker v. Department of Justice
5) B 79-399, Crooker v. Civil Division of the Department of Justice, et al.,
6) B 79-400, Crooker v. Drug Enforcement Agency, et al.,
7) B 79-437, Crooker v. Department of Justice
8) B 79-498, Crooker v. Department of Justice, et al.,
9) B 80-69, Crooker v. United States Customs Service, et al.,
10) 80-158, Crooker v. United States
11) 80-2006, Crooker v. Department of Justice
12) 84-2922, Crooker v. Warden

Information requested from the U.S. Attorney's Office

Massachusetts District:
1) 79-1369, Crooker v. United States
2) 79-1465, Crooker v. Department of Justice
3) 79-1898, Crooker v. Criminal Division of the Department of Justice, et al.,
4) 79-2520-z, Crooker v. Bureau of Alcohol, Tobacco and Firearms, et al.,
5) 80-76, Crooker v. United States
6) 83-0074-F, Crooker v. Department of Justice
7) 83-629K, Crooker v. Desmond, et al.,
8) 84-1044, Crooker v. United States
9) 84-2019, Crooker v. United States Marshal's Service
NOTES
[1]  Crooker has filed FOIA and/or Privacy Act suits in district courts in the District of Columbia, First, and Second Circuits. He has sought information maintained in his name from the following federal agencies: (1) Department of Justice; (2) Department of the Treasury, Bureau of Alcohol, Tobacco and Firearms; (3) Federal Bureau of Prisons; (4) United States Marshals Service; (5) Federal Bureau of Investigation; (6) United States Parole Commission; (7) United States Secret Service; (8) Central Intelligence Agency; (9) Office of the Pardon Attorney; (10) United States Postal Service; (11) Department of the Army; (12) Department of State; (13) Internal Revenue Service; (14) Office of the United States Attorney General; (15) Office of the United States Solicitor General; (16) Drug Enforcement Agency; and (17) United States Customs Service. See infra Tables A-F.
[2]  It should be noted that the Court recently granted an unopposed motion to dismiss in another FOIA case brought by Crooker against the Federal Bureau of Investigation (C.A. No. 86-0516, Order of June 30, 1986).
[*]   Number of cases includes only those cases contained in the charts and does not include the cases requested from the First and Second Circuits.